        Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 1 of 17


                                                                                              DOC HO F 0
                                                                                              "" •.,   1'-   \ ~
                                                                                              ."   1._


                                           ATTACHMENT 1

                                        COMPLAINT FORM
                                 (for non-prisoner          filers without    lawyers)

                       IN THE UNITED STATES DISTRICT COURT
               FOR THE               DISTRICT OF                                                             _



(Full name of plaintiff(s))         jet" V"",,\\-'
j e.SS a.- R ~1-./ c rcI{

 cl   '6' O\,v'\ b P\~'J       e ~-\-

11.",   d ~     J Jd~h.   [,.-.,."S•......" \=-- {-0 \--f-.r i   (thl(~)
          vs                                                                 Case Number:

(Full name of defendant(s»
                                                                                19          cv                   31 2   \liMe
                                                                             (to be supplied by clerk of court)




A.        PAlUIES

          1. c.t":~'Pl~lntiff is a citizen of                                               and resides at
                                                             (State)



                                                           (Address) ( DG"'~l! Ix..

              (If more than one plaintiff is filing, use another piece of paper).




                                            Attachment     One (Complaint)    - 1
     Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 2 of 17




       2.     Defendant
                                                                                (Name)

is (if a person or private corporation) a citizen of                                   _
                                                                       (State, if known)
and (if a person) resides at                                                          _
                                                                      (Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for
                                                 (Employer's name and address, if known)

       (If you need to list more defendants, use another piece of paper.)
                                                                                            ,.
B.     STATEMENT OF CLAIM

       On the space provided on the following pages, tell:
       1.    Who violated your rights;
       2.    What each defendant did;
       3.    When they did it;
       4.    Where it happened; and
       5.    Why they did it, if you know.




                                 Attachment One (Complaint) - 2
Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 3 of 17




                      Attachment   One (Complaint)   - 3
       Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 4 of 17




         o
C.       JURISDICTION

               I am suing for a violation of federal law under 28 u.s.c.   9 1331.

                                    OR

         D     I am suing under state law. The state citizenship of the plaintiff(s) is (are)
               different from the state citizenship of every defendant, and the amount of
               money at stake in this case (not counting interest and costs) is
               $-----

D.       RELIEF WANTED

         Describe what you want the court to do if you win your lawsuit. Examples may
         include an award of money or an order telling defendants to do something or
         stop doing something.

     Sa..C     lA   H   A~~




                                 Attachment   One (Complaint)   - 4
      Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 5 of 17




E.     JURY DEMAND

       [{     Jury Demand - I want a jury to hear my case
                                    OR

       D      Court Trial - I want a judge to hear my case



Dated this            day of

                     Respectfully Submitted,




                     Si    ature of Plaintiff ( el", \ V'C-" t-



                     Plaintiff's Telephone Number

                       ~                         (\-e..~vS(\"40\.5'         t-""t=-O\.r '\ ;;)   JA""" l.Co M
                     Plaintiff's Email Address

                                              he.\Jl\-S       C00    r \-
                           (V\   -,i\Sp;-..      LJ 'ISo.o,,$ I V\     S '::,7 /I
                      (Mailing Address of Plaintiff) / f.},,......, c       I Leo

                      (If more than one plaintiff, use another piece of paper).                   <:E-

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

o       I DO request that I be allowed to file this complaint without paying the filing
        fee. I have completed a request to proceed in the district court without
        prepaying the fee and attached it to the complaint.

[2J     I DO NOT request that I be allowed to file this complaint without prepaying the
        filing fee under 28 U.s.c. S 1915, and I have included the full filing fee with this
        complaint.




                                    Attachment    One (Complaint)    - 5
      Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 6 of 17




Re: lion of judah house of rastafari church require to
exercise of liberty, Religion, and Conscience without
burden


I. FACTS



Notice: regards to burden upon I from free exercise of liberty, religion and
conscience

i: a man; declare,
(1) I require this court to follow the law, not political policy (color of law, statute);
the sole purpose for the existence of government is to secure the property of
man; state actors (legal persons) do attempt to use the "color of state law" to
interfere with the natural rights (property)of i, a man;
[ef. In Congress, July 4, 1776.
The unanimous Declaration of the thirteen united States of America, When in the
Course of human events, it becomes necessary for one people to dissolve the
political bands which have connected them with another, and to assume among
the powers of the earth, the separate and equal station to which the Laws of
Nature and of Nature's God entitle them, a decent respect to the opinions of
mankind requires that they should declare the causes which impel them to the
separation.
We hold these truths to be self-evident, that all men are created equal, that they
are endowed by their Creator with certain unalienable Rights, that among these
are Life, Liberty and the pursuit of Happiness.--That to secure these rights,
Governments are instituted among Men, deriving their just powers from the
consent of the governed ... - Declaration of Independence];
[ef. Self-Evident: so clear or obvious that no proof or explanation is needed -
Cambridge English Dictionary
Self-Evident: evident without proof or reasoning - Merriam Webster Dictionary
Self-Evident: evident in itself without proof or demonstration; axiomatic -
Dictionary.com];



[ef. Amendment IX
The enumeration in the Constitution, of certain rights, shall not be construed to
deny or disparage others retained by the people. - United States constitution];
[ef. Amendment X
     Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 7 of 17


The powers not delegated to the Ur>ited States by the Constitution, nor prohibited
by it to the states, are reserved to the states respectively, or to the people. -
United States constitution];



(2) the legislature has no lawful authority to enact so called laws (color of law,
statutes, political policy) that are intended to save me from myself or that
interfere with my right to liberty in ~leneral; and this court has no lawful authority
to impose such "lows"; that is the exact opposite of liberty, and an absolute
perversion of logic; the only "power" over liberty is inherently given unto the
"people", exclusively, and an an individual basis, that is to say connectively rather
than collectively; the only time the government can interfere with a man or
woman's right to liberty (the low) is when said enjoyment of liberty does cause
some sort of harm, injury, or loss to another man or woman and subsequently said
man or woman does file a claim of damages; "the state" is a fiction, created by
man, that can never claim any harm, injury, or loss, with regard to liberty, nor can
"the state" claim any control over said right; in order for there to be a "cese" to
begin with there first must be a controversy between a man and a woman, two
women, or two men; from whct I have been able to gather so far, is that there is
no controversy at all;
[cf. What is LIBERTY?1. Freedom; exemption from extraneous control. The power
of the will, in its moral freedom, to follow the dictates of its unrestricted choice,
and to direct the external acts of the individuol without restraint, coercion, or
control from other persons. See Eooth v. Illinois, lS4 U. S. 425, 22 Sup. Ct. 425,
46 L. Ed. 623 ; Munn v. Iliinois, 94 U. S. 142. 24 L. Ed. 77; People v. Warden of City
Prison. 157 N. Y. 116, 51 N. E. 1006. 43 L. R. A. 264, 68 Am. St. Rep. 7i
TLD Example: The liberty and freedom enjoyed by people does not give them the
right to infringe upon the liberty and rights of others. - Blacks Law Online
Dictionary];



(3) the law of liberty is a natural law arid a natural right (being one and the same)
which does not owe its existence to any government, nor to any person(s), nor to
any man or woman, regardless of title (this gift comes from God only); my right
exists simply because i exist, not because someone, or someone's, wrote it on a
piece of paper; said right is the law above all "statutes" that are repugnant to it;
[cf. right (n.) Old English rht (West Saxon, Kentish), reht (Anglian), "that which is
morally right, duty, obligation," also "rule of conduc.t; law of a land;" also "what
someone deserves; a just claim, what is due; correctness, truth; a legal
entitlement, a privilege," from the root of (adj.l). Meaning "the right" (as opposed
to the left) is from mid-13c.; political use from 1825. From early 14c. as "a right
action, a good deed." Meaning "0 blow with the right fist" is from 1898. The
phrase to rights "at once, straightway" is 1660s, from sense "in a proper
     Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 8 of 17


 manner" (Middle English). - Etymonline];
 [cf. What is NATURAL LAW? A rule of conduct arising out of the natural relations
 of human beings, established by the Creator, ~nd existing prior to any positive
 precept. The foundation of this law is placed by the best writers in the will of God,
 discovered by right reason, and aided by divine revelation; and its principles,
when applicable, apply with equal obligation to individuals and to nations. 1 Kent,
 Comm. 2, note; Id 4, note. See Jus NATURALE. The rule and dictate of right
 reason, showing the moral deformity or moral necessity there is in any act,
according to its suitableness or unsuitableness to a reasonable nature. Toy!. Civil
 Law, 99. This expression, "natural law:' or jus naturale, was largely used in the
philosophical speculations of the Roman jurists of the Antonine age, and was
intended to denote a system of rules and principles for the guidance of human
conduct which, independently of enacted law or of the systems peculiar to any
one people, might be discovered by the rational intelligence of man, and would be
found to grow out of and conform to his nature, meaning by that word his whole
mental, moral, and physical constitution. The point of departure for this
conception was the Stoic doctrine of a life ordered "according to nature," which in
its turn rested upon the purely supposititious existence, in primitive times, of a
"state of nature;" that is, a condition of society in which men universally were
governed solely by a rational and consistent obedience to the needs, impulses,
and promptings of their true nature, such nature being as yet undefaced by
dishonesty, falsehood, or indulgence of the baser passions. See Maine, Anc. Law,
50, et seq. We understand all laws to be either human or divine, according as they
have man or God for their author; and divine laws are of two kinds, that is to say:
(1) Natural laws; (2) positive or revealed laws. A natural law is defined by
Burlamaqui to be "a rule which so necessarily agrees with the nature and state of
man that, without observing its maxims, the peace and happiness of society can
never be preserved." And he says that these are called "natural NATURALE EST
QUIDLIBET 805 - Blacks Law Online Dictionary];
[cf. Natural Law: law "which so necessarily agrees with the nature and state of
man that, without observing its maxims, the peace and happiness of society can
never be preserved ...Knowledge of natural laws may be attained merely by the
light of reason, from the facts of their essential agreeableness with the
constitution of human nature." Natural law exists regardless of whether it is
enacted as positive law, although there may be instances where natural law
cannot be judicially enforced. - Barron's Law Dictionary 6th Edition];
 [ef. James 1
Therefore, casting aside all uncleanness and abundance of malice, with
meekness receive the engrafted word, which is able to save your souls. But be
doers of the word, and not hearers only, deceiving yourselves. For if anyone is a
hearer of the word, and not a doer, he is like a man looking at his natural face in a
mirror: and presently he forgets what kind of man he is. But he who has looked
carefully into the perfect law of liberty and has remained in it, not becoming a
     Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 9 of 17


forgetful hearer but a doer of the work, shall be blessed in his deed.
[cf. James 2
If, however, you fulfill the royal iow, according to scripture, "Thou shalt love thy
neighbor as thy self", you do well. But if you show partiality towards persons, you
commit sin, being convicted by the low as transgressars ...so speak and act as
men about to be judged by the 10',,", of liberty. For judgment is without mercy to him
who has not shown mercy; but mercy triumphs over judgment.
 [ef. Luke 11
But one of the lawyers, answering, said to him, "Moster, in saying these things,
thou insultest us also." But he said, "Woe to you lawyers also! Because you load
men with oppressive burdens and you yourselves with one of your fingers do not
touch the burdens."



(4) the right to liberty is inherent in the people, not the government, and is a god-
given low and right unto the individual. exclusively; no amount of voting can
change this fact, neither can any opinion of any man or womor> octing as a judge
or acting as a legislator; a legislature, with regard to liberty, is absolutely unable
to ever add to liberty; in fact, a Ip.gislature can only toke liberty away, as is very
"self-evident";
[cf. Inherent: existing in someone or something as a permanent and inseparable
element, quality, or attribute. - Dictionary.com;
Inherent: involved in the constitution or essential character of something:
belonging by nature or habit. - Merriam Webster Dictionary];
[ef. "Liberty of conscience; The right of every person to worship Almighty God
according to the dictates of conscience shall never be infringed; nor shall any
person be compelled to attend, erect or support any place of worship, or to
maintain any ministry, without consent; nor shall any control of, or interference
with, the rights of conscience be permitted, or any preference be given by law to
any religious establishments or modes of worship ..." Sec. 18 Wisconsin State
Constitution.
[cf. Amendment IX
The enumeration in the Constitution, of certain rights, shall not be construed to
deny or disparage others retained by the people. - United States Constitution, nor
prohibited by it to the states, are reserved to the states respectively, or to the
people. - United States constitution, Bill of Rights];



(5) in no way do i interfere with any other man or woman's right to liberty, nor do i
cause any man or woman any harm, loss, or injury; in fact, the only man or woman
who has been caused any harm, injury, or loss, is i, a man; all other government
persons involved with "exhibit A" have only gained from this unlawful trespass; the
wrongdoers named in this case do cause me harm and loss and do interfere with
                                                      ,.
     Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 10 of 17


my right to liberty; said trespassers be clearly malicious and unlawful and is
reliant solely upon inferior statutes (political policy, color of law) that are clearly
repugnant to several levels of law superior .to state' statutes (natural,
constitutional, and federal); this court is bouncrto the actual law (natural,
constitutional), n~t state political policy (color o(law, state statute), especially
when the two conflict with one another;



 (6) i am required by God Almighty (the "Creator"), as aRas Tafar I priest, in
accordance with countless pages of scripture, to adhere to the "perfect law of
liberty" above all else; i am unable to adhere to, and unable to consent to adhere
to, any so called law that does interfere with this requirement as any such actions
or inactions are repugnant to my conscience, and to the law as well; the law of
liberty and my conscience require me to do no harm and to love God and my
neighbor; the sole reason the Minnesota constitution has a "conscience clause" is
to ensure that a "man" does not have to choose between following the law of god
(natural law) or the so called law of "persons" when the natural law comes into
conflict with the so called laws of "persons", especially and always when no man
or woman is claiming any harm, injury, or loss from said actions or inactions; this
is the only place in the entire state constitution that the word "man" is used rather
than "person"; for this same reason, in its "preamble", the framers of the
Minnesota constitution do make clear distinction between civil liberty (persons)
and religious liberty (man); the former is subject to "law" of persons, and the
latter is subject to natural law when the laws of person come into conflict with
divine and natural law, code, statute, ordinance, etc (especially when no man or
woman is claiming any harm, injury or loss);
[ef. Sec. 18. Freedom of conscience; no preference to be given to any religious
establishment or mode of worship. The enumeration of rights in this constitution
shall not deny or impair others retained by and inherent in the people. The right of
every man to worship God according to the dictates of his own conscience shall
never be infringed; nor shall any man be compelled to attend, erect or support
any place of worship, or to maintain any religious or ecclesiastical ministry,
against his consent; nor shall any control of or interference with the rights of
conscience be permitted, or any preference be given by law to any religious
establishment or mode of worship; but the liberty of conscience hereby secured
shall not be so construed as to excuse acts of licentiousness or justify practices
inconsistent with the peace or safety of the state ... - Sec. 18 Wisconsin State
Constitution];
[cf. James 1
Therefore, casting aside all uncleanness and abundance of malice, with
meekness receive the eng rafted word, which is able to save your souls. But be
doers of the word, and not hearers only, deceiving yourselves. For if anyone is a
hearer of the word, and not a doer, he is like a man looking at his natural face in a
     Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 11 of 17


mirror: and presently he forgets what kind of man he is. But he who has looked
carefully into the perfect law of liberty and has remained in it, not becoming a
forgetful hearer but a doer of the work, shall be blessed in his deed.
[ef. James 2
If, however, you fulfill the royal law, according to scripture, "Thou shalt love thy
neighbor as thy self, you do we!!. But if you show partiality towards persons, you
commit sin, being convicted by t!le law as transgressors ...so speak and act as
men about to be judged by the law of iiberty. For judgment is without mercy to him
who has not shown mercy; but mercy triumphs aver judgment.
[ef. Luke 11
But one of the lawyers, answering, said to him, "Master, in saying these things,
thou insultest us also." But he said, "Woe to you lawyers also! Because you load
men with oppressive burdens and you yourselves with one of your fingers do not
touch the burdens."



(7) there con never be any "mens rea" (guilty mind/evil intent) for any consensual
action or inaction in which a man or woman causes no harm, injury, or loss; i am
either free at birth, with the right to liberty, or, i am a slave to the legislature's
every wish (the will of the masses, and their beliefs, traditions, culture, etc), and
utterly without liberty (other than what a legislature allows according to the
morals and dictates of the masses); i do not consent to being a slave or a
"subject" or obligated in any way to any involuntary service to any person, or any
man or woman, or to any entity known as "state"; the law of my God does not
allow for me to suffer in such 0 manner;
How can one who has liberty to act or not act ever have "mens rea" for an action
or inaction that that one consents to wherein no one is harmed?;
The legislature, the court, and the prosecutor have no lawful authority, by way of
threats especially, to inform a man with the right to liberty (the actual law) when
and if he has mens rea, and when and if he does not, if there is no other man or
woman claiming some sort of harm, injury, or loss; if the law is liberty (and it most
certainly is), then i exclusively own my conscience and actions and inactions (the
only place mens rea can come from or be), and never any legislature, nor any
court, nor any court's agents; I am only able to have mens rea according to my
own conscience (that is, if i do cause a man or a woman some sort of harm, injury,
or loss by my actions or inactions); there is no counter-point to this fact that does
not come out of a heart or mind or soul other than a despotic one, like unto
Pharaoh, who also issued unjust and unlawful decrees;
[ef. What is ACTUS NON FACIT REUM, NISI MENS SIT REA?
An act does not make [the doer of it] guilty, unless the mind be guilty; that is,
unless the intention be criminal. 3 Inst. 107. The intent and the act must both
concur to constitute the crime. Lord Kenyon, C. J., 7 Term 514; Broom, Max. 300. -
Blacks Law Dictionary];
     Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 12 of 17


[ef. What is ACTIO NON.FACIT REUM, NISI MENS SIT REA?
An action does not make one gujlty, unless the intention be bad. Lofft. 37. - Blacks
Law Dictionary];



(8) any man or woman that .does trespass upon my property (rights, time, energy,
creativity, etc) will be held liable for said trespqss; i require one ounce of gold per
hour (or any portion thereof) from any man or woman who does trespass upon my
property (rights, time, energy, creativity, etc);



I say here and will verify in open court that all herein be true, so help me God.



II. OUTLINE OF HARM DONE TO lion of judah house of rastafari,
jesse schworck, and dylan paul bangert
The First Amendment of the United States constitution also states, "Congress
shall make no law respecting an establishment of religion, or prohibiting the free
exercise thereof,'~ According to John Witte Jr., Professor of Law, Emary
University(1);
       "The First Amendment on its face holds complementary guarantees of
religious freedom. The free-exercise clause outlaws government proscriptions of
religion - actions that unduly burden the conscience, restrict religious
expression, discriminate against religion or invade the autonomy of churches and
other religious bodies. The establishment clause outlaws government
prescriptions of religion - actions that coerce the conscience, mandate forms of
religious expression, discriminate in favor of religion or improperly ally the state
with churches or other religious bodies. The free exercise and establishment
clauses thereby afford reciprocal protections to the principles of liberty of
conscience, freedom of religious expression, religious equality and separation of
church and state. (See information on state Blaine-like amendments.)."



In addition to the protections under the First Amendment of the US Constitution,
the 1993 Religious Freedom Restoration Act (RFRA) states that no federal law
shall "substantially burden a person's exercise of religion", unless the government
proves the law furthers a "compelling governmental interest" and that the law is
implemented in a way that is "least restrictive" to religious practices. The
sacramental use of cannabis is how the rastafari worship. The lion of judah
house of rastafari (Ijhr) is a Rastafari church and thus, they worship with
cannabis. Ijhr and its members hold that the cannabis plant is given to man from
God. Genesis 1:29 states, "And God said, 'Behold, I have given you every plant
yielding seed that is on the face of all the earth, and every tree with seed in its
     Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 13 of 17


fruit. 'You shall have them for food:" As such, the seizure. ~f Ijhr's cannabis
sacrament by the Madison PoliGf.!Department (MPD), and by the receipt of a
cease and desist letter from tile Assistant City Attorney of Madison (ACAMl.
the church's religious practice has been impeded in the most restrictive way. The
City of Madison, Wisconsin hos fubstantially burdened the Ijhr's religious
practice and has violated the The 1993 R~ligious Freedom Restoration Act
(RFRA) and Section 18 of the Wisconsin Stote Constitution {5j. Below we list
evidence of the City of Madison's violations and infringements against Ijhr and its
members.



On March 26th, 2019, three police officers f;-om the MPD entered the Church
unlawfully and took and movea without consent, the Church's ensacrament
(cannabis), interfering with and burdening the church members' right to liberty
and to worship Almighty God with their/our god given sacrament kaneh-bosm
(cannabis). On April 12th, 2019, two unseoled envelopes were dropped off at
the Ijhr church at 555 W Mifflin Street, addrc3sed to both dylan paul
bangert (db) and jesse schworck (js) of 835 Norrnan Drive, Stoughton WI. Note:
neither db or js reside at this address. Inside these open envelopes were cease
and desist letters which claimed that both parties were selling cannabis products
and were maintaining 0 "drug" nuisance at the church's location. This is a false
claim which is unfounded and without merit. The Ijhr believes that this quasi claim
was created by the city of Madison, Wisconsin through the Assistant City
Attorney of Madison (ACAM) with malicious intent, as the Church does not sell
its sacrament, but rather offers its sacrament free as a gift option to donating
members of the church, who have signed an agreement that declares their
sincere belief in using cannabis for religious purposes legitimately and without a
guilty mind. According to htJQs..(,:y'v..'::'{\N.~lve'iJSWEQ!Q,Coll1!J.Q.cms/..s:J'>o93e-(ln~l-
desisLosR, a claim that is unfounded and without merit within a cease and desist
letter can expose the attorney to a potential counterclaim of allegations of
embarrassment by the person who received the cease and desist letter.

Additionally, said trespassers have continued to intimidate and or harass or
bother Charanjeet Kaur, the landlord and building owner of the 555 w. Mifflin st.
and inso doing have indirectly caused stress, and confusion to th.e chwch in as
much as the landlord is expressing worry, fear and insecurity regards to our
contract and its lawful expectations and commitmflnts. This has reflected poorly
on the church and negatively affected the foundation of the relationship of said
lessee and lessor

The Wisconsin Supreme Court held that a person challenging the application of a
state or local government law under Article I, Section 18 of the Wisconsin
Constitution, must first prove that he or she has a sincerely held religious belief
                                       t"
                                             ";
                                                  ,
     Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 14 of 17


that is burdened by the relevant .law. If that belief is proven, the government must
then prove that the law is basedonp cQI)'Jpellinggovemmental interest and that
the interest cannot be served bya less restrict'ive'alter~otive. Although
the RFRA only applies to the federal level, there are protections under the
Wisconsin State Constitution 's'imilar to those pr.ovided under the RFRA. In
addition to the embarrassment caused by the ACAM, in the cease and desist
letter, the ACAM also violated db and js's rights to freedom of worship and liberty
of conscience a~ stated in Section 18 ot.~~e:   Wisconsin' Con~titution. The way
the City of Madison through the ACAM personally addresses the Ijhr, religion, and
prayer in the cease and desist letter is clear evidence of religious discrimination
and intolerance as well as endorsement of other religions similarly
situated, the Native American Church (NAC), over the Ijhr by the state.
The ACAM.stated "the statutory exemption for peyote-use by the Native
American Church is a very narrow exemption that applies only to the Native
American Church. The Native American Church's use of peyote is isolated to
specific ceremonial occasions. It is a precisely circumscribed ritual and the
peyote itsr;/f is an object of worship." By the ACAM using the NAC as supporting
evidence for the restriction of the Ijhr's use of cannabis for religious worship
purposes, (Note: the Ijhr have never previously used the NAC as supporting
evidence for their right to use cannabis as their sacrament). the ACAM thereby
established the NAC's use of peyote for worship as an example of what is
considered accepted or preferred worship in the eyes of the law. This establishes
a preference given by law to any religious establishment (the NAC), or modes of
worship (peyote) and violates the Wisconsin constitution. The ACAM later
states, "You may have believed that you could form a church and sell marijuana
and related products because of the Native American Church
exemption." The Ijhr disputes this quasi claim and condemns the religious
discrimination proclaimed in this letter.



In order to establish the city of Madison's right to infringe on the rights of the
church and its members in the cease and desist letter
to db and js of Ijhr the ACAM referred to the court's ruling in Olsen v. Drug
Enforcement Amin 878 F.2d 1458 (U.S. App. D.C. 1989). saying that "the free
exercise clause 'embraces two concepts, - freedom to believe and freedom to
act. The first is absolute but, in the nature of things, the second cannot be.
Conduct remains subject to regulation for the protection of society~" As stated in
an article by the Pew Research Center about the case of Gonzales v. 0 Centro
Espirita Beneficiente Uniao Do Vegetal (2005),(2) "the government argued
that it had a compelling interest in protecting the health of UDV members and in
preventing the recreational, non-religious or improper use and distribution of
DMT. But the district court found that the government's interests in protecting
health and preventing drug abuse did not trump the UDV's religious freedom to
      Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 15 of 17


use hoasca." This ruling al~o applies '.0 ljhr, e~;peCiClII\,
                                                           giver ,hat, according to
National Academies of Sciences, EnginE!ering, ond Medicine(3), smoking cannabis
does not increase the risk for certdin conc,~rs, and actually helps'those with
opioid addiction decrease their ;J5e of opioids for pain by 40-60%(4).



III. ADDITIONAL REASONiNG SUPPORT!NG

Ijhr has been operating lawfully by way oUhe church purpose statement, and is
endorsed by the State of Wisconsin for over one year, having international
membership, state, and nationoi members, which exceed 10,000 as a fair
estimate.



Ijhr asserts that the legal reasoning of the city C1tt0rll"Y~:of Madison, WI is
outside the scope, meanings, and interpretations of Madison, Wi r:onnabis laws,
as well as outside the vision o!1d scope of the current state GO'Jernor,Tony Evers.
The city's current laws are antiquoted and not on point with relevcmt state and
natural policy. After the November elections in 2018, a vote was conducted where
Dane County voters were 76% in favor for legalizing adult cannabis use. Governor
Tony Evers also presented his budqet in February of 2019, proposing the
decriminalization possession of small amounts of cannabis. He aiso proposes
legalizing medical cannabis and allowing CBD oil without doctor certification.
Currently in the United States of I\merica, there an~ only 17 states that have not
enacted some form of cannabis legalization.



As Ijhr is a 'Not for profit' church organization, member donations ore the main
form of funding for the church. Given the fellowship between the members of the
church and the heads of the church, the amount of available cannabis sacrament
in the church is directly relCited to the amount of donations given to the church. As
a result, both actions performed by the city, as refere0ced above, directly impede
the progress and growth of the church, tl'espossing against it's members' first
amendment right by restricting the free exercise of the church members within
the Ijhr.



Accordl'ng to the _"Re'igl'oll   c I """J' , .,.,,,, '''I'd I[".tl""
                          _'_'->-=_'~_':._2";";...;::'.:::...:.::i_..!- __ ,;,;:;_~~' r,"oli",,(]
                                                                                         I  ,'-.... P'~r"o"'''Ac.
                                                                                                     '....;;, II':> l 0+
                                                                                                                       I

2000 (RLUIPA). 42 U.S.C. 99 2000cc, et seq(6}. "No government shall impose or
implement a land use regulation in a manner that imposes a substantial burden
on the religious exercise of a person, including a religious assembly or
institution';. In addition, "No government shall impose or implement a land use
regulation that discriminates against any assembly or institution on the basis of
     Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 16 of 17


religion or religious denomination." Since the Ijhr is a church using the building at
 555 W. Mifflin street for religiou~purposes,   the Ijhr and its members are not
restricted by'codes a'nd polic'ies that require the church to accommodate or abide
by the city zoning laws. The Ijhr and its members have the right to practice their
religion freely. In the case of Murdock v. Pennsylvania, 319 US 105 - Supreme
Court 1943, the court ruled that, "A municipal ordinance which, as construed and
applied, requires religious colporteurs to pay a license tax as a condition to the
pursuit of their activities, is invalid under the Federal Constitution as a denial of
freedom of speech, press, and religion. Pp. 319 U.S. 108-110." This case further
supports the Ijhr's right to not have impediments placed on their land use in a
manner that imposes a substantial burden on the religious exercise of db, js, and
the Ijhr church and its members.



Ijhr, db, and js are not the first Rastafari that have been harassed by the
government. Minnesota also tri~d to cho'rge a you~g Rastafari for possession of
drug paraphenelia. In the Court of Appeals of Minnesota IN RE: the Welfare of:
J.J.M. A A13-0295(7) case, the court concluded that "The state's conclusion that
a statute only burdens a sincerely held belief if the individual does not have
alternative means of expressing that belief is without legal support and
inconsistent with the broad language of section 16." In the Minnesota case, the
court held that the statutes were not good enough. Wisconsin courts and persons
have already acknowledged js's sincerity in the Rastafari faith.



Conclusion
The Ijhr requires an emergency injunction against said parties involved;
preventing said parties from further directly and or indirectly interfering with,
intimidating, and harassing db, js, and all of the Ijhr church members.
Said parties include but are not limited to;
Madison Police Department and the City of Madison, the Office of the City
Attorney, Michael P. May, Jason Freedman, Jennifer Zilavy, Paige Valenta, Alex
Berkovitz, Dan Nale, Roger A. Allen, Steven C. Brist, Lana J. Modes, Lora M.
Mainella, Amber R. McReynolds, Marci A. Paulsen, Adriana M. Peguero, Kevin B.
Ramakrishna, Kate M. Smith, Jaime L. Staffmoni, John W. Strange, Doran E. Viste,
Brittany A. Wilson;
The Ijhr requires the restoration of all property (religious sacrament and religious
symbols) posthaste,    which was unlawfully taken without consent.




[cf. Citations:
    Case: 3:19-cv-00312-wmc Document #: 1 Filed: 04/18/19 Page 17 of 17


1. Iltt QiJjwww.freeeiomforu.11ln31i~9!E.\)rg{iJ~~.£~C1i1l:2.nd.£:i28nt.C9D!er/5.Qp.i                        c."?J
   f reeel0 m- 0 f - reIi919.0/[8 i i 9 iQ!J;;;~lLtll'rly ..I!~'.:!Jrrif'rjg_9..:"O\!er.v..Lt?xil.
2. Pew Research Center (hlt[e':'lj:'{vW\'.LRs:"i::~rLij:c:.iJ_~gnS:.'.Q.?jQ1.121j,"upreme-court-
   ru Ies - tho t -fc-!lg jo~! s:.gJ~9..UP-~~lJ~~,~~L~~.:il_g9.o    j c(r uaj n --t ll~1~~1Qcj)"iJLk       SGfV j cesj?
   f b cl id = I\N8B 2 Ft O~t~~1fl~.:~  ~!l~~.Q>.Jlt~\,E  9J.':1C G.Q.\~J1p k '~1.1~,;y  .tjL?10H\:i I[) ~~LRfJ3
                                                                                                               {) m~V N v
   NalbWkc),
3. National Academies of Sciences, Engineering, and Medicine. 201"7. The Health
   Effects of Cannabis and Cannabin aids: The Current State of Evidence and
   Recommendations for Research. I/ilashington, DC: The Nellianal Academies
                                   flO "-"F)" '" "6"'"
              htt ,~ lid' OLoW_.L!Lc,,-02i.£:Lc;,9.
   P ress. _fl::JJ_
4. Autumn Luedke of The Eagle, a Sauk City ;IOWS publication, (t,!tJ:'.~:U
   WVVW.   Vi i sen e 'vYS. '2.Qnl/~Q,~l1<.PI.ulI.:_~:?                   :~~~:
                                                                              tw'.u~ 'JF;.:;] 1;; (;Q.;).lrc9,f:l r2Lh.:~y:_~.~(:QJ)~i                          [1:'
   cons
   ____
        ""iders         1~'JI'i;'lrlr('            !''''l':
                  ,_-_,,_" '_'. J.'::---:::1 ~::'':':'.
                                                              rJ~c.  '-",;'sla~';';"",)       ,..,.~'7b\
                                                            :.:::L~_:!J.},(J5.-.~_j_~..:.:-~,~::'
                                                                                                            ..1("\'1       .i,~'");',.,f::".!.~jti.f'itl'}(1
                                                                                          .. ,!:_,:,:!~":,,,:c.:.::!..::!:..:::.:.;:;2.;,;:.:,"~!:!.;:~,",:~~.~';'..:':...~-:
   bob 5 87.2 '1a 4 35, t!.r.:T1J]t ~~l:sL=::J
                                           V!/:)3}S.:i~.C~.99~ ~jS          c:.1,:-                           ~~~~w~




   v HVJ2 F wrJ B Z i kQ\vD !<g~Ji:~~Z_C:!    ~~2N;J.fJx...D~i1IIl\ H tr:)O ~?J:..£Hq}                                                  I



                                                    U~~.j9~~C2Q.~l>1!
5. W I Con stitution hl~R..:jjdc)£fL!.Qq~~,~~iJ.~:.~:
                                              !~~~~si           LL! ~L'-2t!".
   ::ywmanil'-?toteeJ.l.'..<;,i!
6. US Department of Justice ,b,~:q6~:.I.l,{'-'-'6:t!.JUS~'lCEL90'{L(:.L\L~.UJL:J2_::p.\-l1'2.u.~~.:lJi;.?-Qlth-
   and-welfarE:
7. IN RE: the welfare of J.J.M.A ht!illi'lC9.:?ei'Jw.fii2dr~lw.comfu"\r:t..:f..OUl~-C'[:
   .9J?J;>eaistl644 826. htmll




                                                                                           ~\ II
                                                                                                                                                                     Ccv        (\--


                                                                                                                                                J     e.ss'C ..s'c.hv-rek ....
                                                                                                                                               ~&L.~.N

                                                                                                                                                  .              1\ pH \ - \ 8'. ~ " I'\
                                                                                                                                      c f-       JlIol"",-            ~ov}~            ~ (.
                                                                                                                                                                                                 r-.sl F--,'
                                                                                                                                               d!jlC',h                bq':.!}(lJ/'t                  -     I




                                                                                                                                               ~j#
                                                                                                                                                                  AfI"'I' ) -I cf-.:2.0 I'1
                                                                                                                                                 1-/17 of ;:j"'q?4                     /wl/.UI    ~    ~~
                                                                                                                                                                                                                ,
                                                                                                                                                           1]
